Citation Nr: 1515927	
Decision Date: 04/13/15    Archive Date: 04/21/15	

DOCKET NO.  09-32 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

What evaluation is warranted for posttraumatic stress disorder (formerly evaluated as psychoneurosis/anxiety) from May 2, 1948?  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from April 1943 to October 1945.  

For reasons which will become apparent, the issue on appeal originally characterized as entitlement to an effective date earlier than June 17, 2008 for an increased evaluation of 50 percent for posttraumatic stress disorder has been recharacterized as what evaluation is warranted for posttraumatic stress disorder from May 2, 1948.  

In that regard, this case originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted a 50 percent evaluation for posttraumatic stress disorder (previously evaluated as psychoneurosis/anxiety) effective from June 17, 2008, the date that was recognized as the date of receipt of the Veteran's claim for increase.  The case then subsequently came to the Board from the VARO in Roanoke, Virginia.  

In a decision of November 2011, the Board denied entitlement to an effective date earlier than June 17, 2008 for the assignment of a 50 percent evaluation for posttraumatic stress disorder.  That determination was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the parties entered into a Joint Motion for Remand to the Board, which was implemented by the Court that same month.  

In a decision of October 2012, the Board once again denied entitlement to an effective date earlier than June 17, 2008 for the assignment of a 50 percent evaluation for posttraumatic stress disorder.  However, in a Memorandum Decision of May 2013, the Court reversed the Board's October 2012 decision, finding that correspondence from the Veteran dated in May 1948 did, in fact, constitute a valid Substantive Appeal of the March 1948 rating decision which reduced the Veteran's previously-assigned 50 percent evaluation for his service-connected psychoneurosis/anxiety to 30 percent, effective from May 2, 1948.  In so doing, the Court remanded the Veteran's case to the Board for action consistent with the Memorandum Decision.  

In December 2013, the Veteran's case was once again remanded to the RO for additional development.  Subsequent to that remand, the Board, in a decision of September 2014, denied entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder during the period from May 2, 1948 to August 18, 1950, and similarly denied entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder during the period from August 19, 1950 to June 17, 2008.  At that same time, the Board remanded for additional development the issue of entitlement to a current evaluation in excess of 50 percent for service-connected posttraumatic stress disorder.  That issue remains in remand status.

In a February 2015 Order, the Court remanded the Board's September 2014 decision for action consistent with a Joint Motion for Partial Remand dated that same month.  The case is now, once more, before the Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's Docket under the provisions of 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDINGS OF FACT

1.  From May 2, 1948 to August 18, 1950, the Veteran's service-connected posttraumatic stress disorder was productive of no more than moderately severe impairment, with characteristic mental and physical fatigability unrelated to a disease process or toxic agent; fairly frequent headaches not due to toxemia, uncorrected visual defect, etc.; fairly frequent prolonged periods of insomnia; or objectively ascertained vasomotor instability approximating neurocirculatory asthenia with a decided reduction in exercise tolerance, productive of considerable social and industrial inadaptability.  

2.  From August 19, 1950 to June 17, 2008, the Veteran's service-connected posttraumatic stress disorder was productive of no more than moderate social and industrial impairment.  


CONCLUSIONS OF LAW

1.  During the period from May 2, 1948 to August 18, 1950, the criteria for an evaluation in excess of 30 percent for the Veteran's service-connected posttraumatic stress disorder were not met.  Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 Edition), Under the Authority of Public No. 2, Seventy-Third Congress, March 20, 1933, as amended; Diagnostic Codes 9101, 9105 (effective April 1, 1946).  

2.  During the period from August 19, 1950 to June 17, 2008, the criteria for an evaluation in excess of 10 percent for the Veteran's service-connected posttraumatic stress disorder were not met.  Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 Edition), Under the Authority of Public No. 2, Seventy-Third Congress, March 20, 1933, as amended; Diagnostic Codes 9101, 9105 (effective April 1, 1946).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July 2008 and May 2009, as well as in January and May 2011, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, as well as statements from the Veteran's family members.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Increased Rating

The Veteran in this case seeks an increased rating for his service-connected psychiatric disorder.  In pertinent part it is contended that, inasmuch as the Court has determined that the Veteran's claim has, in fact, remained "open" from May 2, 1948, he is entitled to his current 50 percent evaluation, or, in the alternative, a 70 percent evaluation for service-connected posttraumatic stress disorder effective from that date.  The question necessarily turns on the evidence of record showing the impairment caused by the psychiatric disorder over the pertinent period.  

At the outset, it should be noted that the Veteran's current claim is governed in large part by VA law and regulation in effect in 1948.  In that regard, the Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations, of the various grades of severity as set forth with due regard to previous determinations for compensation or pension purposes.  Generally, it may be said that the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations, or illnesses, proportionate to the severity of the several grades.  

If there is reasonable doubt as to which of two ratings shall be applied in any given case, the claimant is entitled to the higher (rating).  Moreover, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of the system or organ of the body, according to the general or localized effects of disease or injury, to function under the circumstances of ordinary activity, that is, in daily life, including employment.  

The degree of disability from the psychoses and psychoneuroses is to be determined, in general, by the extent of social and industrial inadaptability, that is, the extent to which the symptomatology would permit the patient to adjust himself to his social and industrial environment.  Social and industrial inadaptability, the criterion for rating disability from the psychoses, psychoneuroses, etcetera, contemplates those abnormalities of conduct, judgment, and emotional reactions which affect economic adjustment, that is, which produce impairment of earning capacity.  Deviations from accepted standards of social conduct which do not impair economic adaptation and are not measureable in reduction of earning capacity are not entitled to ratings for disability.  The disability, measured in reduction of earning capacity, must be intrinsic; that is, such extrinsic factors as unemployment because of industrial depression, dissatisfaction with work environment, or domestic difficulties do not enter into the consideration in determining reductions in earning capacity.  

Improvement in social and industrial adaptation, readjustment therein, not markedly inferior to that which obtained before the onset of the psychoneurosis, ability to go about in public and in the business world without attracting undue attention through peculiarities in behavior, would indicate negligible disability or full recovery.  The severity of disability is based upon actual symptomatology in relation to the social and industrial inadaptability which would be expected to result in the case of the average person affected.  It is for this reason that great emphasis is placed upon the full report from the examiner, descriptive of actual symptomatology.  The record of the history and complaints is only preliminary to the examination.  The objective findings and the examiner's analysis of the symptomatology are the essentials.  His classification of the disease as "mild," "moderate," or "severe" is not determinative, but his report and analysis of this symptomatology and a full consideration of the whole history will be so.  

The psychosis or psychoneurosis having its onset as an incident of battle or enemy action, or following bombing, shipwreck, imprisonment, exhaustion, or prolonged operational fatigue requires special attention from the standpoint of military pension.  At the outset designated "combat fatigue," "exhaustion," or any one of a number of special terms, the conditions may clear up entirely permitting return to full or limited duty, or they may persist as one of the recognized psychoses or psychoneuroses.  Readjustment to civilian conditions is to be carefully studied, and if the disability improves, the rating is to be accordingly reduced.  Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 Edition), Under the Authority of Public No. 2, Seventy-Third Congress, March 20, 1933, as amended (effective April 1, 1946).  

In the present case, in a rating decision of January 1947, the RO granted service connection (and a 50 percent evaluation) for combat fatigue and psychoneurosis manifested by dizzy spells, headaches, tension, rapid heart action, and insomnia.  Noted at the time was that the Veteran had been rerated on VA examination findings of December 1946, and on all the evidence of record, which showed that the Veteran was entitled to a rating for a combat-incurred disability according to a Medical Survey of the Navy on file.

At the time of a VA neuropsychiatric examination dated in January 1948, it was noted that, while in combat, the Veteran was very tense, in particular, after his ship had been hit several times.  However, according to the Veteran, he noted no symptoms of nervousness until after his return to the United States on leave.  Reportedly, the Veteran was due to once again go overseas, and "couldn't take it."  Accordingly, he became very nervous, irritable, and seclusive, and "was in a fog."  The Veteran was subsequently hospitalized, where it was noted that he experienced occasional dizzy spells, blackouts, and headaches.  Reportedly, the Veteran was very irritable, and would become so excited that he would not know what he was doing, on one occasion, nearly choking his brother.  The Veteran was eventually discharged home, following which he improved, though he was still somewhat nervous and had occasional frontal headaches.  According to the Veteran, at times, he "felt faint" momentarily, though he did not lose consciousness.  The Veteran indicated that he became excited easily and at times had difficulty falling asleep.  Reportedly, following the Veteran's discharge, he had attempted to go back to his old trade as a machinist, but quit after several months because he could not stand the noise and the excitement, that is, his mind was not clear, with the result that he could not concentrate.  The Veteran indicated that he worked as a presser for seven months, but gave that up as a result of always getting into arguments.  Reportedly, for the past year, he had been working as a clerk in his brother's grocery store, where he got along fairly well and missed only an occasional day from work.  According to the Veteran, he received no salary, though his brother gave him enough money to get along.  Significantly, according to the Veteran, he had made a "good social adjustment."  

On mental status examination, the Veteran was neat, alert, friendly, and cooperative, though he appeared insecure, apprehensive, and introspective.  Noted by the examiner was that the Veteran was tense, anxious, and restless, though there was no evidence of any abnormal mannerisms, movements, or grimaces.  The stream of the Veteran's speech was within normal limits and coherent, and his responses to questions were both adequate and relevant.  Noted at the time of examination was that there was no disorder of the Veteran's affect, and that he was neither elated nor depressed.  Nor was there any evidence of obsessions, compulsions, delusions, illusions, hallucinations, paranoid ideas, or ideas of reference.  According to the examiner, the Veteran was well oriented in all spheres and his consciousness was clear.  Attention, judgment, memory, and comprehension were described as good, thought the Veteran's insight was somewhat poor.  The pertinent diagnosis noted was moderately severe psychoneurosis/anxiety with partial industrial incapacity.  In a rating decision of March 1948, and based in large part on the findings noted on the aforementioned VA examination in January 1948, the RO reduced the Veteran's previously-assigned 50 percent evaluation for his service-connected psychoneurosis/anxiety to 30 percent, effective from May 2, 1948.  

In correspondence of early June 1950, the Veteran's private physician wrote that the Veteran had been under his care for the past 18 months, and that he suffered from periodic nervous setbacks and outbreaks of temper.  According to his physician, the Veteran gave a history of battle fatigue while in service.  Moreover, while objectively, the Veteran was apparently normal, he suffered from bouts of nervousness which hampered his ability to carry on his work.  

During the course of a VA psychiatric examination, likewise dated in early June 1950, the Veteran complained of poor sleep, as well as restlessness and periods of excitement.  According to the Veteran, he always felt tired, and had been told that he "talked and yelled" in his sleep.  Additionally noted were problems with restlessness and tension, with the Veteran complaining that he "couldn't think straight."  When further questioned, the Veteran indicated that he was very sensitive to noise, became excited easily, and was very irritable.  Reportedly, he had recently put his fist through the wall of his apartment.  The Veteran indicated that he experienced anxiety attacks and headaches, as well as dizzy spells.  

Regarding his education and employment, the Veteran indicated that he had completed three years of high school, and worked steadily.  Reportedly, prior his entry upon active service, he had worked as a machinist for four years.  Following discharge from service, the Veteran had reportedly worked as a machinist for two months, followed by no work for several months, and work as a presser for five months, followed by no work for a year.  However, according to the Veteran, for the past three years, he had worked as a grocery clerk for his brother, during the course of which he might possibly have missed 10 days due to his psychiatric symptoms.  

On mental status examination, the Veteran was neat and clean, though very tense and tremulous.  His speech was not decomposed, and there was no evidence of any sustained mood deviation or inappropriate response.  No abnormal content was described, and the Veteran's sensorium was clear, with an intact memory and average intelligence.  Noted at the time of examination was that the Veteran exhibited little apparent insight.  However, his objective judgment was not impaired.  The pertinent diagnosis noted was chronic moderate anxiety reaction, with mild to moderate incapacity.  

In a rating decision of June 1950, and based in large part on the aforementioned VA psychiatric examination in June 1950, the Veteran's previously-assigned 30 percent evaluation for his service-connected psychoneurosis/anxiety was reduced to 10 percent, effective from August 19, 1950.  

Pertinent evidence of record, including statements by the Veteran's attorney, is to the effect that, during the period from June 1950 to the filing of the Veteran's claim for increase on June 17, 2008, he received no treatment, either VA or private, for his service-connected psychiatric disability.  Moreover, according to the Veteran's attorney, the Veteran had never received Social Security disability benefits.  Significantly, during the course of a VA psychiatric examination in August 2008, the Veteran indicated that he had worked in his own grocery business between the ages of 24 and 32 (that is, from 1947 to 1955), and had worked in the building business from 1958 until 1970, when he stopped working, because he "had enough money to retire."  

In a rating decision of November 2008, the RO awarded a 50 percent evaluation for service-connected posttraumatic disorder (previously evaluated as psychoneurosis/anxiety), effective from June 17, 2008, said to be the date of the Veteran's claim for increase.  The rating was based on July 2008 VA records and an August 2008 examination.  

Pursuant to law and regulation in effect during the period in question, that is, the period for which there exists clinical evidence of psychiatric disability, which is to say, January 1948 to June 1950, the Veteran's service-connected psychoneurosis/anxiety was rated as for anxiety state, which was itself rated as for neurasthenia.  In that regard, a 10 percent evaluation is warranted where there is evidence of moderate social and industrial inadaptability.  A 30 percent evaluation, under those same regulations, requires demonstrated evidence of moderately severe impairment, with characteristic mental and physical fatigability unrelated to a disease process or toxic agents, with fairly frequent headaches not due to toxemia, uncorrected visual defects, etc., fairly frequent periods of insomnia, or objectively ascertained vasomotor instability approximating neurocirculatory asthenia with a decided reduction in exercise tolerance productive of considerable social and industrial inadaptability.  A 50 percent evaluation would require demonstrated evidence of severe impairment, with characteristic findings in marked and persistent form with definite compatible physical asthenia, that is, objectively substantiated loss of weight, circulatory disturbance, vasomotor changes, or tremors productive of severe social and industrial inadaptability.  Veterans' Regulation No. 3(a) Schedule for Rating Disabilities (1945 Edition), Public No. 2, Seventy-Third Congress, March 20, 1933, as amended (effective April 1, 1946).  

Based on the aforementioned, it is clear that no more than a 30 percent evaluation for the Veteran's service-connected psychiatric disorder was warranted during the period from May 2, 1948 to August 18, 1950.  This is particularly the case given the fact that, at the time of the aforementioned VA examination in January 1948, the Veteran indicated that, while he was still somewhat nervous with occasional headaches, his psychiatric symptomatology had improved.  Moreover, by the Veteran's own admission, he had been working as a clerk in his brother's grocery store, where he got along fairly well, and missed only an occasional day from work.  Significantly, according to the examiner, the Veteran had made a "good social adjustment."  Moreover, on mental status examination, the Veteran displayed no abnormal mannerisms, movements, or grimaces.  His stream of speech was normal and coherent, and his responses to questions were both adequate and relevant.  The Veteran displayed no disorder of affect, and was neither elated nor depressed.  Nor was there any evidence of obsessions, compulsions, delusions, hallucinations, paranoid ideas, or ideas of reference.  Significantly, while the Veteran's insight was somewhat poor, he was well oriented in all spheres, with good attention, judgment, memory, and comprehension.  Significantly, according to the examiner, the Veteran was suffering from moderately severe psychoneurosis/anxiety, with only partial industrial incapacity.  Such findings are consistent with the considerable social and industrial inadaptability warranted for a 30 percent evaluation.  

In like manner, no more than a 10 percent evaluation was warranted for the Veteran's service-connected psychiatric disability for the period from August 19, 1950 to June 17, 2008.  As previously noted, there currently exists no evidence whatsoever, either VA or private, of psychiatric treatment during the period from June 1950 to June 2008.  However, for the period for which psychiatric evidence does exist, which is to say, the period from March 1948 to June 1950, the Veteran's service-connected psychiatric disability clearly warranted no more than a 10 percent evaluation.  In that regard, and as noted above, in correspondence from the Veteran's private physician dated in early June 1950, it was noted that, while the Veteran suffered from bouts of nervousness, objectively, he was "apparently normal."  Moreover, on VA examination in June 1950, the Veteran exhibited no sustained mood deviation or inappropriate response.  Nor was there any evidence of abnormal content.  While it is true that, at a time of examination, the Veteran was tense and somewhat tremulous, his sensorium was clear and his memory intact.  Moreover, while the Veteran exhibited little apparent insight, subjective judgment was unimpaired.  Significantly, in the opinion of the examiner, the Veteran exhibited only a moderate anxiety reaction productive of mild to moderate incapacity.  Such findings are commensurate with the 10 percent evaluation in effect for that period, which is appropriate.

The Board acknowledges that, during the period from June 1950 to June 2008, when the Veteran was in receipt of a 10 percent evaluation, the schedular criteria for evaluation of service-connected psychiatric disorders underwent a number of revisions.  However, and as noted above, during that period, the Veteran received no treatment, either VA or private, for a service-connected psychiatric disability.  Nor is it otherwise alleged.  Under the circumstances, and in the interest of judicial economy, the schedular criteria for evaluation of service-connected psychiatric disabilities in effect during that period will not be recited here.  There is no medical evidence to apply to the regulations over the years, and apparently, the Veteran was not significantly disabled by the disorder, as there was no need for treatment over that period of years.  




The Board further acknowledges statements from the Veteran's two daughters regarding certain aspects of the Veteran's psychiatric symptomatology during their early childhood.  However, those statements were submitted no earlier than July 2008 and February 2014, respectively, and are therefore in no respect contemporaneous with the symptomatology described.  Nor were the Veteran's daughters' descriptions of his behavior during their childhood necessarily representative of a psychiatric disorder.  In contrast, the aforementioned findings of VA psychiatric examiners, which were contemporaneous with the symptomatology they purported to describe, were provided by "experts" in their field, and, accordingly, are entitled to greater weight than the lay statements of the Veteran's daughters.  Given those findings, its simply strains credulity to accept that, during the period from June 1950 to June 2008, a period of almost 60 years, when the Veteran's psychiatric symptomatology was allegedly quite significant, he sought no treatment whatsoever, either VA or private, for his psychiatric problems.  Under the circumstances, the Board finds the statements of the Veteran's two daughters to be lacking in credibility, and of no particular probative value.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue regarding the severity of the Veteran's service-connected psychiatric disorder during the period in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his daughters possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is of the opinion that no more than the aforementioned 30 percent and 10 percent evaluations previously assigned for the Veteran's service-connected psychiatric disability are warranted.  Accordingly, the Veteran's claim for increase must be denied.  



ORDER

Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder during the period from May 2, 1948 to August 18, 1950 is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic stress disorder during the period from August 19, 1950 to June 17, 2008, is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


